DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 March 2022 has been entered.

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 7 September 2022 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8, 11-14, and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugino et al., US 5,895,607 (“Sugino”)(previously cited).
Regarding claims 1 and 18, Sugino discloses a polyamide resin composition comprising a polyamide component containing from 10 to 90 wt% of a semi-aromatic polyamide and from 10 to 90 wt% of an aliphatic polyamide (abstract, col. 2 lines 35-46).  The semi-aromatic polyamide may be formed from m-xylylenediamine and sebacic acid (i.e. PA MXD.10) (col. 4 lines 5-15). The aliphatic polyamide may be a polymer of 11-aminoundecanoic acid (i.e. PA 11) (col. 4 lines 19-20).  The composition additionally comprises carbon fibers (col. 3 lines 10-58) and may additionally comprise a flame retardant (i.e. an additive) (col. 5 lines 64-68).
The PA MXD.10, PA 11, carbon fibers, and flame retardant taught by Sugino respectively read on the claimed first polyamide, second polyamide, carbon fibers, and additive. The ranges of amounts of the PA MXD.10 and PA 11 taught by Sugino overlap, and therefore renders obvious, the ranges of amounts recited in claims 1 and 18 (see MPEP 2144.05). 
Regarding claim 8, the carbon fibers are present in a weight ratio of 10:90 to 45:5 (carbon fiber to polyamide) which overlaps, and therefore renders obvious, the proportions of reinforcements recited in claim 8.
Regarding claim 11, the composition may comprise from 2 to 10 wt% of a flame retardant (col. 5 lines 64-68). 
Regarding claims 12-14, 16, and 17, Sugino teaches injection molding an electronic or computer housing from the composition at mold temperatures of 80° C (col. 5 lines 24-43, col. 6 lines 11-25).  

Claims 1, 12, 14, and 16-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato, JP 2008/133455 (“Sato”)(previously cited).  US 2010/0004406 is relied upon an as English language equivalent for reference.
Regarding claims 1 and 18-20, Sato discloses a thermoplastic resin composition comprising 100 parts of a polyamide component wherein the polyamide component comprises from 5 to 95 wt% of polyamide resin (a-1) and from 5 to 95 wt% of a polyamide resin (a-2) [abstract, 0010].  Polyamide resin (a-1) comprises a diamine component comprising 70 mol% or more of m-xylylenediamine and a diacid component comprising 70 mol% or more of a linear C4-C20 α,ω-dicarboxylic acid which may be, inter alia, sebacic acid [0010, 0018-0021].  As such, polyamide resin (a-1) may be PA MXD.10. The polyamide resin (a-2) may be PA 11 [0016, 0041, 0080].  The composition may additionally comprise glass fibers and a nucleating agent [0045].
The PA MXD.10, PA 11, glass fibers, and nucleating agent of the composition taught by Sato respectively read on the claimed first polyamide, second polyamide, glass fibers, and additive.  The proportions of the polyamide resins (a-1) and (a-2) taught by Sato overlap, and therefore render obvious, the proportions of the first and second polyamides recited in claims 1, 18, and 19. According the Applicant’s specification, PA MXD.10 has a melting temperature of approximately 193 °C and PA 11 has a melting temperature of 185 °C (see page 2 line 5 and page 11 lines 10-17 of Applicant's specification as filed).  As such, the polyamide composition comprising PA 11 and PA MXD.10 meets melting temperature limitations recited in claim 20.
Regarding claims 12 and 14, Sato teaches forming multilayer shaped articles from the composition [0052].
Regarding claim 16, Sato teaches utilizing the composition to form tubes and containers for use in contact with alcohol-containing fuels [0001, 0007, 0017] which reasonably reads on the claimed automotive product.
Regarding claim 17, Sato teaches forming an article by injection molding [0044].  While Sato is silent regarding forming an article by injection molding at mold temperatures lower than 90° C, the recitation of the mold temperature in claim 17 is a product-by-process limitation. Regarding product-by-process limitations, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Further, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (see MPEP 2113).
Regarding claims 22 and 23, Sato does not teach or suggest that the composition is required to comprise carbon nanotubes, carbon fibers, or graphite.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato as applied to claim 1 above, and further in view of Watanabe et al., US 5,412,013 (“Watanabe”)(previously cited).
Regarding claim 8, as is described above, Sato teaches a composition which meets the limitations of claim 1.  While Sato teaches incorporating glass fibers into the composition, it is silent regarding the proportions of glass fibers.
Watanabe discloses a polyamide resin composition comprising an MXD polyamide resin, an aliphatic polyamide resin, and reinforcing glass fibers (abstract, col. 2 lines 3-19, col. 4 lines 14-20).  Watanabe teaches that glass fibers improve the mechanical strength of the composition and may be incorporated in amounts of from 30 to 140 pbw based on 100 pbw of the resin composition.
Sato and Watanabe are both directed towards polyamide resin compositions comprising an MXD polyamide resin, an aliphatic polyamide resin, and reinforcing glass fibers. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the composition of Sato by incorporating glass fibers in amounts of from 30 to 140 pbw (based on 100 pbw of the resin composition because as Watanabe teaches that this amount of glass fibers improves the mechanical strength of the composition.  The resulting composition would have rendered obvious the composition of claim 8. 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato as applied to claim 1 and 9 above, and further in view of Uchida et al., US 2003/0023008 (“Uchida”)(previously cited). 
Regarding claim 10, as is described above, Sato teaches a composition which meets the limitations of claim 1 and 9.  While Sato teaches incorporating a nucleating agent into the composition, it is silent regarding the proportions of nucleating agent. 
Uchida discloses a polymer resin molding composition comprising a polyamide blend composed of a semi-aromatic polyamide copolymer and an aliphatic polyamide [0002, 0012, 0018, 0022]. Uchida teaches incorporating from about 0.01 to about 10 parts by weight (pbw) of nucleating agent (based on 100 pbw of polyamide) into the composition in order to enhance the crystallinity rate of the polyamide [0047].
Sato and Uchida are both directed toward resin compositions comprising a polyamide blend composed of a semi-aromatic polyamide copolymer and an aliphatic polyamide wherein the composition additionally comprises a nucleating agent. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the composition of Sato with the teachings of Uchida by incorporating from 0.01 to about 10 pbw of a nucleating agent because this range of amounts of nucleating agent was known to be suitable for enhancing the crystallinity rate of polyamide resin compositions.

Response to Arguments
Applicant's arguments filed 7 March 2022 have been fully considered but they are not persuasive. 
On pages 8-11 of the remarks Applicant asserts that they have discovered that when increasing amounts of PA11 were added to the disclosed composition, the observed improvement in crystallization rates were not accompanied by the expected loss in tensile modulus.  However, it is noted that the data provided in the declaration of Dr. Benoit Brule submitted 2 July 2021 demonstrate that indeed a loss in modulus is observed when PA11 is added to PA MXD.10 (page 6 of Brule declaration).  As such, it is unclear what Applicant means when stating that the observed improvement in crystallization rates were not accompanied by the expected loss in tensile modulus.
Additionally, while Applicant opines that the observed crystallization rate and tensile modulus properties of the claimed composition are unexpected it is noted that MPEP 716.02(d) establishes that the evidence relied upon should establish that the difference in results are in fact unexpected and unobvious and of both statistical and practical significance. In the instant case however, from the limited amount of data provided by Applicant, it unclear whether the observed tensile modulus property is statistically significant.  
Furthermore, MPEP 716.02(d) establishes that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.  In the instant case, it is noted that the scope of instantly pending claims 1 and 19 encompasses embodiments in which the first polyamide is any (co)polyamide comprising any non-zero amount of MXD and sebacic acid monomers.  Additionally, the scope of claims 1 and 19 respectively encompasses embodiments in which the composition comprises as little as 48.59 wt% and 43.69 wt% of the claimed polyamide mixture.  As such, the scope of these claims includes compositions comprising a major fraction of other polymers and/or additive which my greatly affect the physical properties of the composition, including tensile modulus and crystallization rate.  
Furthermore, the scope of claim 19 encompasses embodiments in which the composition comprises as little as 0.1 wt% of the second polyamide whereas the working example compositions used to generate the data presented by Applicant only comprise the second polyamide in amounts as low a 5wt%.  The Examiner contends that a composition comprising 5 wt% of the second polyamide is not probative of the properties of a composition comprising 0.1 wt% of the second polyamide.  
Moreover, it is noted that claims 1 and 19 do not recite any limitation regarding the relative melting point properties of the polyamide components of the claimed composition which is a feature that Applicant avers is important to achieving the asserted unexpected result (see pages 2 and 3 of the Brule declaration).
Furthermore, and importantly, the data provided by Applicant are reflective of compositions having a polyamide component consisting of PA 11 and PA MXD.10 wherein the ratio of PA 11 to PA MXD.10 falls within the narrow range of from about 1:8.86 to about 1:8.96 (PA 11:PA MXD.10).  The scope of claim 19 on the other hand encompasses a first polyamide to second polyamide ratio range of from about 1:2.18 to 1:986 which is a vastly broader range than the ratio range represented by the presented data. Even claim 1 encompasses a first polyamide to second polyamide ratio range of from about 1:2.18 to about 1:19.72 which is still significantly broader than the scope of the data provided.  It is the Examiner’s position that given that the second polyamide is acting as a nucleating agent (as asserted by Applicant), it logically follows that the ratio of amounts of second polyamide to first polyamide would be critical to achieving the asserted unexpected result.  For these reasons Applicant’s argument is not found persuasive.
On pages 11 and 12 of the remarks Applicant asserts that the Office has applied an unreasonably broad scope to the first polyamide. Applicant goes on to note that the instantly pending claims recite that the first polyamide is represented by formula MXD.10 and results from a condensation of MXD or a mixture of MXD and PXD with sebacic acid. Applicant concludes that the first polyamide would contain a molar content of MXD that is either identical or highly similar to the molar content of sebacic acid. 
The Examiner disagrees with Applicant’s characterization of the scope of the claims as the claim language does not limit the species and/or amount of other comonomers that can be present in the first polyamide. As an initial point, there is no language in the claims which limits the first copolyamide to consisting of sebacic acid and MXD or MXD and PXD monomer residues.
Additionally, it is noted that Applicant’s specification provides no specific definition for the term “a first polyamide represented by the formula MXD.10”. In the absence of such a definition, MPEP 2111 requires that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  It is the Examiner’s position that a reasonably broad interpretation of the claim language “a first polyamide represented by the formula MXD.10, resulting from a condensation of (a) meta-xylylenediamine (MXD) or a mixture of MXD and para-xylylenediamine (PXD) and (b) sebacic acid” includes any (co)polyamide comprising at least one MXD.10 unit. The claim language itself supports this interpretation as a MXD.10/PXD.10 copolymer is encompassed within the scope of the claims and therefore reads on the first polyamide represented by the formula MXD.10. It is additionally noted that if Applicant wishes for the claim phrase “a first polyamide represented by the formula MXD.10” to be interpreted more narrowly, they have the option of narrowing the scope of the first polyamide using “consisting of” language. For these reasons Applicant’s argument is not found persuasive.
On pages 13 and 14 of the remarks Applicant asserts that the Office has failed to provide an articulated reason supported by either evidence of record or extrinsic evidence why one of ordinary skill in the art would not be able to ascertain a trend when following the data provided. However, as is set forth in MPEP 716.02(b), the burden is on Applicant to explain the proffered data.  This includes explaining how the data can reasonably be interpreted as being probative of the entire scope of the claims. Additionally, the Examiner contends that the Office has established that the scope of the claims is significantly broader than the scope of the data provided in support of the asserted unexpected result in terms of the monomer composition of first polyamide, the ratio of amounts of the first and second polyamides, and the overall total amount of the combined first and second polyamides in the composition.  In light of this disparity between the scope of the data and claims as well as the limited amount of data provided by Applicant, the Examiner maintains that the data provided by Applicant do not objectively demonstrate that the asserted unexpected result would necessarily be observed across the entire scope of the claimed invention as required by MPEP 716.02(d). For these reasons Applicant’s argument is not found persuasive.
On pages 15 and 16 of the remarks Applicant asserts that the scope of the instant claims excludes a modified version of PA MXD.10 such as that taught by Sato.  However, Applicant’s characterization of the claims relies on an overly narrow interpretation of the claim scope.  As is described above, the claims do not actually exclude the presence of additional monomers or compounds (including a carbodiimide) and the first polyamide is not specifically defined in Applicant’s specification so as to exclude a modified PA MXD.10.  As such, the carbodiimide modified PA MXD.10 of the composition disclosed by Sato may reasonably be interpreted as reading on the claimed first polyamide since it is the result of a condensation of MXD and sebacic acid.  Again, it is noted that Applicant has the option of excluding a modified PA MXD.10 from the scope of the claims by utilizing “consisting of” language when describing the first polyamide.  For these reasons Applicant’s argument is not found persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782